HAIRE, Judge.
The only question raised in this review by certiorari is whether the evidence supports an award entered by the hearing officer, and affirmed on review by the Commission. We find substantial evidence in the record to support the hearing officer’s findings, including specifically the finding that on August 6, 1970, the respondent-claimant sustained a personal injury by accident arising out of and in the course of his employment. Although the claimant’s testimony was disputed by a representative of the employer, the hearing officer resolved that dispute in favor of the claimant and the Commission affirmed that resolution. We have reviewed very carefully the medical testimony, and bearing in mind that in many instances medical practice and medical opinions cannot be reduced to an exact mathematical equation, in our opinion the medical evidence was sufficient to support the determination made by the hearing officer that claimant suffered a compensable injury.
The award is affirmed.
JACOBSON, C. J., Division 1, and EU-BANK, J., concur.